PER CURIAM.
The defendant below, Billy J. Slaughter [“Slaughter”], was convicted of possession of a firearm by a convicted felon, for which he was sentenced by the trial court to fifteen years’ imprisonment. He appealed, and this court per curiam, affirmed his judgment in Slaughter v. State, 761 So.2d 1129 (Fla. 5th DCA 2000). Slaughter now appeals the denial of his subsequent motion for post-conviction relief. We affirm.
We conclude the trial court did not err in summarily denying grounds II through VII of Slaughter’s motion for post-conviction relief because the grounds either were not facially sufficient or were refuted by the record. The trial court also did not abuse its discretion in denying Slaughter’s request for appointment of post-conviction counsel for the evidentiary hearing because there is no absolute right to counsel for post-conviction proceedings and the issue in the evidentiary hearing was neither complex nor did it require substantial legal research.
AFFIRMED.
GRIFFIN, ORFINGER, JJ., and HARRIS, C., Senior Judge, concur.